IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-340

                                        No. COA20-108

                                       Filed 17 May 2022

     Mecklenburg County, Nos. 18 CRS 427-28

     STATE OF NORTH CAROLINA

                  v.

     JAHZION WILSON, Defendant.


           Appeal by Defendant from judgments entered 13 June 2019 and order entered

     14 June 2019 by Judge Forrest D. Bridges in Mecklenburg County Superior Court.

     Heard in the Court of Appeals 23 February 2021.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Amy
           Kunstling Irene, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender David W.
           Andrews, for Defendant.


           GRIFFIN, Judge.


¶1         Defendant Jahzion Wilson appeals from an order denying his motion to

     suppress and from judgments entered upon jury verdicts finding him guilty of

     attempted robbery with a firearm and first-degree murder. Defendant argues that

     the trial court erred by (1) denying Defendant’s challenge for cause to dismiss a juror;

     (2) denying Defendant’s motion to suppress; (3) failing to instruct the jury on second-

     degree murder as a lesser-included offense of first-degree murder; (4) failing to order
                                        STATE V. WILSON

                                         2022-NCCOA-340

                                        Opinion of the Court



     a transfer hearing; and (5) allowing the State to prosecute Defendant for felony

     murder in violation of his right to due process.          After review, we conclude that

     Defendant received a fair trial, free from error.

                        I.   Factual and Procedural Background

¶2         On 18 June 2017, Zachary Finch, barely twenty-one years old, planned to go to

     a park to buy a cell phone from a person he believed to be “a dad with his two kids”

     on Father’s Day. Zachary left his home to get the phone, and his body was later found

     outside an apartment complex with “loose cash near him[.]” Zachary had sustained

     one gunshot wound to the chest and was deceased. Before his death, Zachary was

     using the app LetGo to arrange for the purchase of a phone. Police used the app

     records to get an email from the individual Zachary had been communicating with

     regarding the phone purchase. This email led them to Defendant.

¶3         On voir dire, Defendant’s mother testified police officers contacted her and

     arranged to meet with Defendant at his grandmother’s home, as Defendant was “a

     witness in a larceny case[.]” According to Defendant’s mother on voir dire, the officer

     told her Defendant was “not in trouble for anything” but may “have witnessed

     something[.]” The officers met with Defendant and his parents. Defendant was

     fifteen years old at the time.

¶4         Defendant’s parents allowed the officers into his grandmother’s home to talk

     to Defendant, and the officers questioned Defendant in the presence of his parents.
                                        STATE V. WILSON

                                         2022-NCCOA-340

                                        Opinion of the Court



     During the questioning, Defendant told the officers about arranging for the sale of a

     cell phone using the LetGo app. Defendant said that he and a friend, Tink, and

     Monte, a relative of Tink, went to meet Zachary at the Arbor Glenn apartment

     complex to sell the cell phone and then left without an issue. At this point, one of the

     officers asked about “an incident that occurred. That’s why I am here. I didn’t just

     come here to talk to you about buying or selling phones. That doesn’t make any sense.

     You said you will be honest with me[,] and you’ll be honest with your parents, and

     this is where it has to start.”

¶5         Defendant initially repeated that he had left the apartment complex without

     incident, and Defendant’s parents both encouraged Defendant to tell the truth.

     Defendant’s father stated, “You did it, whatever yall did it’s done man up to it.”

     Defendant continued to answer questions and ultimately stated that the “[d]eal went

     wrong” and Zachary “got shot.” Even after Defendant admitted Zachary had been

     shot, his parents continued to encourage him to tell the officers what happened.

     Defendant’s mother told him, “Don’t sit here and lie[,]” and, “Finish telling this damn

     story. Now.”

¶6         Defendant continued answering questions and confirmed to officers that when

     Zachary was “running off he g[ot] shot[.]”         When asked if Tink shot Zachary,

     Defendant responded, “I guess.” When asked why Zachary began to run, Defendant

     stated “he was fixin to get robbed by” Tink. Eventually, Defendant confirmed he saw
                                      STATE V. WILSON

                                       2022-NCCOA-340

                                      Opinion of the Court



     Tink “pull his gun to shoot” Zachary, and thereafter Defendant stated he knew Tink

     took “a gun everywhere” and that Tink wanted to rob Zachary.

¶7         Defendant insisted his own plan was not to rob Zachary but rather to sell him

     the phone. Defendant said he told Tink “you ain’t got to rob him just sell him the

     phone[.]” Finally, Defendant admitted that he too had a gun. An officer asked

     Defendant to explain what had happened to Zachary, and Defendant responded, “He

     died.” The questioning then ended.

¶8         Per the trial court’s description, before Defendant’s trial he “filed multiple

     Motions to Suppress, including amended and duplicate motions.”        We need not

     address each motion separately, as the trial court addressed “the treatment of these

     motions in a single order.” Ultimately, the trial court entered a nine-page order

     suppressing other statements made by Defendant when he was in custody but

     denying the motion to suppress as to the statements Defendant made during the in-

     home interview, his cell phone contents, and the testimony of two individuals

     Defendant had purportedly told about the crimes.

¶9         During Defendant’s trial, a girl he used to date testified Defendant told her

     after the incident that he had shot and robbed someone. Another friend of Defendant

     also testified that Defendant had told him he killed someone on Father’s Day and

     there were no witnesses. The jury found Defendant guilty of attempted robbery with

     a dangerous weapon and first-degree murder. The jury found Defendant not guilty
                                          STATE V. WILSON

                                           2022-NCCOA-340

                                          Opinion of the Court



       of conspiracy to commit robbery with a firearm. The trial court arrested judgment on

       the attempted robbery with a dangerous weapon conviction and sentenced Defendant

       to life imprisonment with the possibility of parole on the first-degree murder

       conviction. Defendant appeals.

                                         II.    Analysis

¶ 10         Defendant argues that the trial court erred by (1) denying Defendant’s

       challenge for cause to dismiss a juror; (2) denying Defendant’s motion to suppress; (3)

       failing to instruct the jury on second-degree murder as a lesser-included offense of

       first-degree murder; (4) failing to order a transfer hearing; and (5) allowing the State

       to prosecute Defendant for felony murder in violation of his right to due process.

¶ 11         As to issue (5), Defendant contends the trial court violated his “right to due

       process by allowing the State to prosecute him under felony murder because felony

       murder is based on deterrence, which is not effective for juveniles and should not

       apply to them.” Defendant directs our attention only to research regarding adolescent

       brain development. Defendant has failed to cite any law indicating a juvenile may

       not be convicted of felony murder, and thus this argument is abandoned.              See

       generally N.C. R. App. P. 28(b)(6) (noting an argument should contain citations).

¶ 12          Our analysis is limited to Defendant’s four remaining arguments.

       A. Juror Challenge
                                           STATE V. WILSON

                                            2022-NCCOA-340

                                           Opinion of the Court



¶ 13            Defendant argues that “the trial court erred by denying [Defendant’s]

       challenge for cause to [dismiss a juror] because [the juror] repeatedly stated that he

       could not give [Defendant] a fair trial and made clear during his voir dire testimony

       that he was in ‘favor of the prosecution.’” We hold that Defendant failed to preserve

       this issue for appeal.

¶ 14            N.C. Gen. Stat. § 15A-1214(h) provides:

                      (h) In order for a defendant to seek reversal of the case on
                      appeal on the ground that the judge refused to allow a
                      challenge made for cause, he must have:

                         (1) Exhausted the peremptory challenges available to
                             him;

                         (2) Renewed his challenge as provided in subsection (i)
                             of this section; and

                         (3) Had his renewal motion denied as to the juror in
                             question.

       N.C. Gen. Stat. § 15A-1214(h) (2019). Pursuant to subsection (i) of the statute, a

       defendant must follow a specific procedure when renewing his challenge to a juror for

       cause:

                      (i) A party who has exhausted his peremptory challenges
                      may move orally or in writing to renew a challenge for
                      cause previously denied if the party either:

                         (1) Had peremptorily challenged the juror; or

                         (2) States in the motion that he would have challenged
                             that juror peremptorily had his challenges not been
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



                           exhausted.

       Id. § 15A-1214(i). “The statutory procedure is mandatory and must be followed

       precisely.” State v. Garcell, 363 N.C. 10, 28, 678 S.E.2d 618, 630 (2009) (citations

       omitted) (holding that the defendant “failed to properly preserve” his challenge of a

       juror for cause because he did not follow the procedures “established by N.C.G.S. §

       15A-1214(h) and (i)”).

¶ 15         In this case, Defendant followed procedures (1) and (3) of N.C. Gen. Stat. § 15A-

       1214(h). However, Defendant did not adhere to the procedures in subsection (i) of the

       statute. Specifically, Defendant did not previously “peremptorily challenge the juror”

       or state in a motion to renew his challenge for cause “that he would have challenged

       that juror peremptorily had his challenges not been exhausted.” N.C. Gen. Stat. §

       15A-1214(i). Defendant therefore failed to preserve this argument for appeal.

¶ 16         Defendant argues that “even assuming the defense attorney did not comply

       with N.C. Gen. Stat. § 15A-1214(h) and (i), those provisions are not controlling

       because they conflict with the North Carolina Constitution[,]” citing State v. Oglesby,

       361 N.C. 550, 554, 648 S.E.2d 819, 821 (2007). In Oglesby, our Supreme Court held

       that “a 2003 amendment to the North Carolina Rules of Evidence” was

       unconstitutional because there was “a direct conflict between this evidentiary rule

       and North Carolina Rule of Appellate Procedure 10(b)(1).”         Id.   Because “[t]he

       Constitution of North Carolina expressly vests in [the Supreme Court] the ‘exclusive
                                             STATE V. WILSON

                                              2022-NCCOA-340

                                            Opinion of the Court



       authority to make rules of procedure and practice for the Appellate Division[,]’” the

       Court reasoned that the legislature’s 2003 amendment to the evidentiary rule was

       unconstitutional. Id.

¶ 17          Nonetheless, our Supreme Court specifically held two years later in Garcell

       that the statutory procedure “established by N.C.G.S. § 15A-1214(h) and (i)” was

       “mandatory and must be followed precisely.” Garcell, 363 N.C. at 28, 678 S.E.2d at

       630. Although the decision in Oglesby may conflict with its decision in Garcell, the

       holding in Garcell has not been overruled, and we are therefore bound to follow it.

¶ 18          “Because [D]efendant failed to preserve this issue for appellate review, this

       assignment of error is overruled.” Garcell, 363 N.C. at 28, 678 S.E.2d at 630.

       B. Motion to Suppress

¶ 19          Defendant argues that “[t]he trial court erred by denying the motion to

       suppress1 [Defendant]’s confession where detectives gained access to [Defendant], a

       [fifteen]-year-old boy, by deceiving his mother, repeatedly told [Defendant] he was




       1The trial court’s order denying Defendant’s motion to suppress was reduced to writing and
       entered on 14 June 2019, the day after his judgments were entered. The trial court stated it
       was denying Defendant’s motion and would “enter detailed written orders” “prior to the
       conclusion of this case.” Defendant’s counsel specifically noted he would appeal. Defendant’s
       counsel also objected to the admission of the confession during trial. Ultimately, Defendant
       also orally appealed at the close of his trial. No written notice of appeal has been filed, but
       the State has not raised a preservation issue on this specific issue, and thus we address
       Defendant’s appeal of the denial of his motion to suppress, as there appears to be no issue
       with notice, and it was the trial court’s delay in filing the written order which resulted in
       Defendant’s inability to refer to the order at the time he orally gave notice of appeal.
                                  STATE V. WILSON

                                   2022-NCCOA-340

                                  Opinion of the Court



lying, and capitalized on the presence of his parents to extract the confessions from

him[.]”

             The standard of review in determining whether a trial
             court properly denied a motion to suppress is whether the
             trial court’s findings of fact are supported by the evidence
             and whether its conclusions of law are, in turn, supported
             by those findings of fact. The trial court’s findings are
             conclusive on appeal if supported by competent evidence,
             even if the evidence is conflicting. The determination of
             whether a defendant’s statements are voluntary and
             admissible is a question of law and is fully reviewable on
             appeal. We look at the totality of the circumstances of the
             case in determining whether the confession was voluntary.
             Factors we consider include:

                   whether [the] defendant was in custody,
                   whether he was deceived, whether his
                   Miranda rights were honored, whether he
                   was held incommunicado, the length of the
                   interrogation, whether there were physical
                   threats or shows of violence, whether
                   promises were made to obtain the confession,
                   the familiarity of the declarant with the
                   criminal justice system, and the mental
                   condition of the declarant.

             A confession may be used against a defendant if it is the
             product of an essentially free and unconstrained choice by
             its maker. However, where a defendant’s will has been
             overborne and his capacity for self-determination critically
             impaired, the use of his confession offends due process.
             Our Supreme Court stated in State v. Jackson that:

                   While deceptive methods or false statements
                   by police officers are not commendable
                   practices, standing alone they do not render a
                   confession of guilt inadmissible.         The
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



                          admissibility of the confession must be
                          decided by viewing the totality of the
                          circumstances, one of which may be whether
                          the means employed were calculated to
                          procure an untrue confession.

       State v. Cortes-Serrano, 195 N.C. App. 644, 654–55, 673 S.E.2d 756, 762–63 (2009)

       (citations, quotation marks, and brackets omitted).

¶ 20         In State v. Martin, citing Cortes-Serrano, this Court explained the factors for

       consideration as to the voluntariness of a defendant’s confession:

                    The determination of whether a defendant’s statements
                    are voluntary and admissible is a question of law and is
                    fully reviewable on appeal. The voluntariness of a
                    confession is determined by the totality of the
                    circumstances. The requisite factors in the totality of the
                    circumstances inquiry include: 1) whether the defendant
                    was in custody at the time of the interrogation; 2) whether
                    the defendant’s Miranda rights were honored; 3) whether
                    the interrogating officer made misrepresentations or
                    deceived the defendant; 4) the interrogation’s length; 5)
                    whether the officer made promises to the defendant to
                    induce the confession; 6) whether the defendant was held
                    incommunicado; 7) the presence of physical threats or
                    violence; 8) the defendant’s familiarity with the criminal
                    justice system; and 9) the mental condition of the
                    defendant.

       State v. Martin, 228 N.C. App. 687, 689–90, 746 S.E.2d 307, 310 (2013) (citations and

       quotation marks omitted).

¶ 21         Defendant raises arguments regarding several factors noted in Martin, see

       generally id., including the naiveté of youth; Defendant’s lack of experience with
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



       police; deception by police by informing Defendant’s mother they were investigating

       a larceny rather than a murder; police repeatedly stating that they did not believe

       Defendant or that he was lying; and the pressure Defendant’s parents put on him to

       speak truthfully with police. Defendant does not contest any of the trial court’s

       findings of fact, which are binding on appeal. See State v. Stanley, 259 N.C. App. 708,

       711, 817 S.E.2d 107, 110 (2018) (“When a motion to suppress is denied, this Court

       employs a two-part standard of review on appeal:         The standard of review in

       evaluating the denial of a motion to suppress is whether competent evidence supports

       the trial court’s findings of fact and whether the findings of fact support the

       conclusions of law. Unchallenged findings of fact are deemed to be supported by

       competent evidence and are binding on appeal.” (citation and quotation marks

       omitted)).

¶ 22         The binding findings of fact are:

                    4.     On July 20, 2017, the police arranged for an
                    interview with [] Defendant. They did so by contacting
                    Defendant’s mother and asking permission to speak with []
                    Defendant. This interview then took place in the living
                    room of Defendant’s grandmother, in the presence of his
                    mother and father. [] Defendant and his parents were
                    specifically told that [] Defendant was not in custody, and
                    neither [] Defendant nor his parents were told the
                    detectives were investigating the murder of the victim.
                    Defendant was in familiar surroundings, was not
                    restrained in any way and was surrounded by family
                    members throughout the interview process. Two plain
                    clothed detectives were present in the interview, each of
                     STATE V. WILSON

                      2022-NCCOA-340

                     Opinion of the Court



whom carried a firearm, but neither officer brandished or
otherwise displayed a firearm during the interview. The
manner of questioning was relaxed and was not abusive,
threatening or coercive in any way.

5.    The interview was audio recorded.

6.     [] Defendant was able to answer the questions asked
of him by the detectives, did not have to ask them to repeat
or    restate   their     questions    and     demonstrated
understanding of the seriousness of the situation.

7.     In the context of the questioning, [] Defendant
demonstrated the ability to differentiate between a lie and
the truth. His explanations were coherent, rational, and
appropriate for his age. He did not demonstrate any signs
of diminished capacity, emotional, psychological or
intellectual deficiency, or impairment due to drugs or
alcohol. [] Defendant appeared to act in a manner that was
appropriate for his stated age of 15 years.

8.    When asked during the in-home interview if []
Defendant knew why the detectives had come to speak to
him, [] Defendant acknowledged he knew why they had
come to speak with him.

9.     While difficult to hear, [] Defendant answered the
questions asked even when told by Detective Rooks that “if
there is something you don’t want to say even though you
know the answer I would rather you say I don’t want to
answer than to tell me a lie.” [Def.’s Tr. 4]

10.    The detectives did not use coercive interview tactics,
did not physically or verbally threaten [] Defendant or seek
to deceive him in the course of the interview.

11.    The demeanor and statements of the detectives were
not coercive and not deceptive.
                     STATE V. WILSON

                     2022-NCCOA-340

                    Opinion of the Court



12.    The questioning by the detectives was not coercive
or deceptive [] Defendant was advised that he did not have
to talk about anything he did not want to discuss and he
responded when asked that he did not mind discussing the
events in front of his parents. He was not physically or
verbally threatened during the questioning. [] Defendant
was not prevented from leaving and never asked to stop the
questioning.

13.    [] Defendant’s parents were with [] Defendant
throughout the interview, seated in the same room and it
is obvious from the record that they were paying attention
to the statements that were made by both the detectives
and [] Defendant.

14.    [] Defendant’s statements were made freely,
knowingly, intelligently and were free from coercion by the
detectives, his parents, and any others.

      a.     During the course of the interview by police
      detectives, [] Defendant’s parents made comments
      from time to time and even posed questions of their
      own to [] Defendant. The parents also encouraged
      their son to be forthcoming and truthful to the police
      officers, but there is no evidence to suggest that []
      Defendant’s parents were acting on behalf of the
      Charlotte-Mecklenburg Police Department during
      the course of [] Defendant’s interview.

      b.     The evidence presented showed that when
      police detectives contacted [] Defendant’s parents,
      they agreed to meet with [] Defendant and the
      detectives.

      c.     There was no evidence to show that the
      parents met with the police detectives prior to the
      interview with [] Defendant or were coached by the
      detectives in order to conduct the interview.
                    STATE V. WILSON

                     2022-NCCOA-340

                    Opinion of the Court



      d.    The detectives asked [] Defendant if he was
      comfortable speaking in front of his parents and []
      Defendant answered “yeah”. [Def.’s Tr. 4].

      e.    Detective Rooks stated to [] Defendant and his
      parents, “we come here with no handcuffs, uh, I have
      no arrest warrants for you this is completely
      voluntary.” [Def.’s Tr. 4].

      f.      [] Defendant’s parents urged [] Defendant to
      tell the truth but did not threaten [] Defendant or
      inflict corporal punishment to induce him to talk to
      the detectives.

      g.     Despite the requests by his parents to tell the
      truth, [] Defendant’s version of the events changed
      over the course of the interview and he gradually
      explained his involvement, demonstrating that in
      spite of the parents’ encouragement to be truthful, []
      Defendant exercised the ability to make his own
      choices regarding how much and what information
      to reveal to the detectives.

15.   [] Defendant continued to answer questions
throughout the interview and never indicated that he
wanted to speak to his parents alone or wanted to
terminate the questioning.

16.   [] Defendant discussed the process of using various
computer applications to buy and sell items via the
internet.

17.    [] Defendant admitted his LetGo username was “CA”
and that he used his cell phone and the LetGo app to lead
the victim to the complex where the victim was killed.

18.   During the same interview, [] Defendant stated
when the victim arrived he was shot and killed by an
associate of [] Defendant during a failed robbery attempt.
                     STATE V. WILSON

                     2022-NCCOA-340

                    Opinion of the Court



[] Defendant also acknowledged, eventually, during the
interview that [] Defendant also carried a gun to the
meeting and that he knew that the victim was going to be
robbed. ·

19.  The interview lasted an hour and seventeen
minutes.

      a.    The length of the interview was not an
      unreasonable or coercive amount of time to discuss
      the events surrounding the robbery and death of
      Zachary Finch.

      b.     It is noted that [] Defendant changed his story
      during the interview and admitted to an increasing
      amount of information as the interview progressed,
      thereby adding to the time needed during the
      interview.

20.    Based on information gathered during the interview
at his home, [] Defendant was arrested on July 20, 2017
and taken to the Law Enforcement Center (L.E.C.) where
a custodial interview took place.

21.    After his arrest, CMPD Officers seized some items of
clothing and shoes from his residence. Officers also
received from Defendant’s father possession of a cell phone
used by [] Defendant. During the same time frame in
which they conducted a custodial interview of [] Defendant,
officers requested consent from [] Defendant to a search of
that cell phone, which Defendant provided by his signature
on a consent form, State’s Exhibit D. As appears below, the
custodial interview conducted by police officers did not
comply with the North Carolina statute and, therefore, any
statements made by [] Defendant during the custodial
interview will not be offered or received into evidence
before the jury. In spite of this statutory violation, it
appears that Defendant knowingly and voluntarily
consented to a search of his cell phone.
                     STATE V. WILSON

                      2022-NCCOA-340

                     Opinion of the Court




22.    The State concedes that law enforcement failed to
comply with N.C.G.S. 7B-2101 (b) in conducting a custodial
interview of [] Defendant by allowing him to waive the
presence of his parents in the custodial interview. Under
G.S. 7B-2101(b) (amended in 2015, effective December 1,
2015), no in-custody admission or confession resulting from
an interrogation may be admitted into evidence unless the
confession or admission was made in the presence of a
parent, guardian, custodian or attorney if the juvenile is
less than 16 years of age. This statute does not address the
use by police officers of other evidence obtained, even in
part, as a result of such custodial interview.

23.    [] Defendant purportedly “waived” his right to have
his parent or attorney present during the custodial
interview. This interview was recorded.

24.   Defendant correctly asserts that the statements he
provided after being advised of his rights at the Law
Enforcement Center were not made in the presence of his
parent, guardian, or attorney.

25.    During his in-custody interview, [] Defendant
identified Ashanti Gatewood as a source of information.

26.   In the absence of his parent, guardian, custodian, or
attorney, [] Defendant consented to a search of his cell
phone while in the interview room at the L.E.C., signed a
written consent form, and provided his cell phone
password.

27.    Prior to the request for consent, law enforcement
officers were aware of the following:

      a.   The victim was lured to the scene of his
      murder by “CA” via a cell phone app LetGo.

      b.     During [] Defendant’s in-home interview []
                                                STATE V. WILSON

                                                2022-NCCOA-340

                                               Opinion of the Court



                               Defendant admitted he was “CA” and he used his
                               cell phone and LetGo to communicate with the
                               victim.

                               c.    During the in-home interview, [] Defendant
                               admitted that instead of selling a phone to the
                               victim, [] Defendant and/or his associates tried to rob
                               the victim, and the victim was shot during the
                               robbery attempt.

                        28.    By providing the password to his cell phone, the
                        iPhone 7 (black in color), law enforcement officers were
                        able to access [] Defendant’s social media accounts,
                        including but not limited to Instagram, Snapchat, text
                        messages, emails, etc., that contained incriminating
                        information about this homicide.

                        29.   Based on the information downloaded from []
                        Defendant’s cell phone, [] Defendant communicated by
                        both calling and messaging Ashanti Gatewood
                        immediately after the killing. Gatewood testified that on
                        June 18, 2017, [] Defendant told her he killed someone.[2]

                        30.   Based on the information downloaded from []
                        Defendant’s cell phone, [] Defendant communicated
                        through Facebook messages with Travis Moore about
                        shooting someone. Moore testified that [] Defendant told
                        him he shot someone.

¶ 23            Based on these findings of fact, Defendant was in a non-custodial setting in his

       grandmother’s home with his parents, being questioned for approximately an hour

       and seventeen minutes. Defendant was informed the discussion was voluntary, was

       not handcuffed or otherwise restrained, and was not coerced, deceived, or threatened.



       2   The trial court entered its written order after Defendant’s trial.
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



¶ 24         Defendant’s main contention challenging the denial of his motion to suppress

       his non-custodial statements is that his “parents bullied him into confessing[,]”

       because they thought the crime Defendant may have committed was simply a larceny.

       Defendant contends his parents “cursed at him, lectured him, and ordered him to

       ‘man up[,]’ arguing that “they significantly increased the pressure that [an officer]

       was already applying to [Defendant] in her efforts to extract a confession.”

¶ 25         Although the law cited by Defendant does give a juvenile the right to have a

       parent or guardian present during questioning, none of the cases or statutes

       presented by Defendant prescribe any standard for the parents in their supervision

       of a juvenile’s questioning by officers. Defendant had a right to have his parents

       present, see generally N.C. Gen. Stat. § 7B-2101 (2019), and his parents were present,

       “seated in the same room[,]” and “paying attention to the statements that were made

       by both the detectives and [] Defendant.”

¶ 26         Defendant also cites to Culombe v. Connecticut, 367 U.S. 568, 630 (1961),

       where Defendant contends a family member of the adult defendant was used “to

       produce the confession[,]” but Culombe is inapposite, as that case did not involve the

       a minor or the parents of a minor. Further, the defendant “was taken by the police

       and held in the carefully controlled environment of police custody for more than four

       days before he confessed.” Id. at 630–31. Here, while the presence of Defendant’s

       parents and their statements were a factor to consider in the totality of the
                                         STATE V. WILSON

                                         2022-NCCOA-340

                                        Opinion of the Court



       circumstances, this factor alone cannot determine the voluntariness of Defendant’s

       confession. See Martin, 228 N.C. App. at 689, 746 S.E.2d at 310.

¶ 27         Further, although Defendant does not challenge the findings of fact, Defendant

       takes issue with the trial court’s use of the word “appear” as the order stated,

       “[Defendant] appeared to have a clear understanding of the questions being asked

       and what had actually transpired.” (Emphasis added). Defendant argues that the

       trial court “improperly relied on appearances[,]” and although Defendant “appeared

       to understand his rights, . . . if he was unable to exercise those rights because of

       pressure placed on him during the interrogation or because of his own immaturity,

       then his confession was not voluntary.” (Emphasis in original). In the context of the

       findings in the order, the statement that Defendant “appeared to have a clear

       understanding of the questions being asked and what had actually transpired” is one

       way of saying that, based upon Defendant’s outward appearance, actions, and words

       as observed by the questioning officers, Defendant understood their questions and

       knew about the incident involving Zachary.

¶ 28         The trial court entered an order with thirty detailed findings of fact, some of

       which have sub-findings. The trial court then entered four pages of conclusions of

       law, with many sub-conclusions, and specifically set out which motions were

       addressed by each part of the order. The court thoroughly explained its decision to

       deny the motion to suppress for Defendant’s “in home” statements, but to allow
                                            STATE V. WILSON

                                             2022-NCCOA-340

                                            Opinion of the Court



       suppression of his “in custody” statements. The trial court’s findings of fact show that

       it properly considered the “totality of the circumstances” in determining Defendant’s

       confession was voluntary. Martin, 228 N.C. App. at 689, 746 S.E.2d at 310.

¶ 29          As to the trial court’s unchallenged findings, while “the presence or absence of

       one or more of these factors is not determinative[,]” id. at 690, 746 S.E.2d at 310

       (citation, quotation marks, and brackets omitted), it is important to note that

       Defendant was not in custody during his questioning by the officers for the

       statements allowed before the jury. The trial court made findings regarding the

       circumstances of the questioning and concluded that Defendant was not in custody

       while being questioned in his home. Defendant does not challenge this conclusion.

       In fact, the trial court allowed Defendant’s motion to suppress as to statements made

       “during a Custodial Interview occurring later . . . at the Law Enforcement Center.”

       It was only the “statements made during an in home interview with his parents[,]”

       which the trial court determined was “non-custodial,” that were allowed in trial.

¶ 30          Defendant filed a Memorandum of Additional Authority regarding the denial

       of his motion to suppress, citing one precedential3 case, State v. Lynch, wherein the



       3 Defendant also cites to a case from the Seventh Circuit wherein the defendant was in
       custody. See United States v. Fowler, 476 F.2d 1091, 1093 (7th Cir. 1973) (“One need only
       recall his own adolescence to appreciate the impact upon this boy, alone in a jail room, in
       custody of a postal inspector, being warned of his constitutional rights.” (emphasis added)).
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



       defendant was in custody. See State v. Lynch, 271 N.C. App. 532, 539–40, 843 S.E.2d

       346, 351–52 (2020) (“A short time after the robbery and shooting, Defendant was

       apprehended and brought into custody. He arrived at the police station at around

       6:30 in the evening, where he was handcuffed and placed alone in a room, separated

       from his alleged accomplice who was also apprehended. At some point he was read

       his Miranda rights and did not ask for an attorney. Over six hours later, at 12:46

       a.m., two interrogators entered his room, they uncuff[ed] him, and they proceeded to

       interrogate him.” (emphasis added)). We also note that in J.D.B. v. North Carolina,

       564 U.S. 261 (2011), the defendant raised similar issues, but in that case the

       defendant specifically challenged the determination of whether he was in custody and

       whether his juvenile status affected that analysis.      Here, Defendant makes no

       argument regarding the conclusion that he was not in custody when questioned in

       his home. See id. at 264 (“This case presents the question whether the age of a child

       subjected to police questioning is relevant to the custody analysis of Miranda v.

       Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).”).

¶ 31         Ultimately, Defendant has not challenged any of the findings of fact upon

       which the trial court determined he made a voluntary, non-custodial statement. The

       trial court’s findings of fact fully support its conclusions of law. Based upon the

       totality of the circumstances, we hold that Defendant’s statement was voluntary, and
                                         STATE V. WILSON

                                          2022-NCCOA-340

                                         Opinion of the Court



       we affirm the trial court’s denial of Defendant’s motion to suppress his non-custodial

       statement.

       C. Jury Instruction

¶ 32         Defendant next argues that the trial court erred “by failing to instruct the jury

       on second-degree murder” as a lesser-included offense of first-degree murder “because

       there was evidence that supported the instruction.” We disagree.

¶ 33         “It is well settled that a defendant is entitled to have all lesser degrees of

       offenses supported by the evidence submitted to the jury as possible alternative

       verdicts.” State v. Thomas, 325 N.C. 583, 594, 386 S.E.2d 555, 561 (1989) (citation

       and internal quotation marks omitted). Where, as here, “the [S]tate proceeds on a

       first-degree murder theory of felony murder only, the trial court must instruct on all

       lesser-included offenses if [1] the evidence of the underlying felony supporting felony

       murder is in conflict and [2] the evidence would support a lesser-included offense of

       first-degree murder.” State v. Gwynn, 362 N.C. 334, 336, 661 S.E.2d 706, 707 (2008)

       (emphasis added) (citations, quotation marks, and brackets omitted). With respect

       to the latter, “[a]n instruction on a lesser-included offense must be given only if the

       evidence would permit the jury rationally to find [the] defendant guilty of the lesser

       offense and to acquit him of the greater.” State v. Millsaps, 356 N.C. 556, 561, 572

       S.E.2d 767, 771 (2002) (emphasis added) (citation omitted).
                                          STATE V. WILSON

                                           2022-NCCOA-340

                                          Opinion of the Court



¶ 34         If the jury could not rationally convict Defendant of second-degree murder and

       acquit him of felony murder, then our conclusion under prong (1) is irrelevant and

       Defendant is not entitled to a new trial. Accordingly, the question here is whether

       the evidence would have permitted the jury rationally to find Defendant guilty of

       second-degree murder and acquit him of felony murder. State v. Williams, 343 N.C.

       345, 363, 471 S.E.2d 379, 389 (1996); see also State v. Quick, 329 N.C. 1, 28–29, 405

       S.E.2d 179, 195–96 (1991); State v. Rinck, 303 N.C. 551, 565, 280 S.E.2d 912, 923

       (1981). Because we conclude that there is no evidence in the record from which a

       rational juror could find Defendant guilty of second-degree murder and not guilty of

       felony murder, we need not address whether the evidence supporting the underlying

       felony of attempted robbery is in conflict.

¶ 35         “Felony murder is a murder committed in the perpetration or attempted

       perpetration of certain felonies[,] including . . . robbery with a dangerous weapon.”

       State v. Workman, 344 N.C. 482, 508, 476 S.E.2d 301, 315 (1996) (citation omitted).

       “Second-degree murder is the unlawful killing of a human being with malice but

       without premeditation and deliberation.” State v. Thomas, 350 N.C. 315, 346, 514

       S.E.2d 486, 505 (1999) (citation omitted).

                    [T]he element of malice may be established by at least
                    three different types of proof: (1) express hatred, ill-will or
                    spite; (2) commission of inherently dangerous acts in such
                    a reckless and wanton manner as to manifest a mind
                    utterly without regard for human life and social duty and
                                         STATE V. WILSON

                                         2022-NCCOA-340

                                        Opinion of the Court



                    deliberately bent on mischief; or (3) a condition of mind
                    which prompts a person to take the life of another
                    intentionally without just cause, excuse, or justification.

       State v. Coble, 351 N.C. 448, 450–51, 527 S.E.2d 45, 47 (2000) (citation and internal

       quotation marks omitted). “[I]t is well established that malice and unlawfulness may

       be inferred from the intentional use of a deadly weapon which proximately results in

       a death.” State v. Shuford, 337 N.C. 641, 650, 447 S.E.2d 742, 748 (1994) (citations

       omitted).

¶ 36         Absent the jury finding Defendant guilty of attempted robbery with a

       dangerous weapon and felony murder, it is exceedingly difficult to see how any

       rational juror could conclude that Defendant, whether by himself or pursuant to a

       common plan with Tink, murdered Zachary with malice. There is simply no evidence

       that Zachary was killed other than in the course of an attempted robbery. There are

       only two factual scenarios in which Defendant could be found guilty of second-degree

       murder but not guilty of attempted robbery with a dangerous weapon and felony

       murder: (1) Defendant did not attempt to rob Zachary, but once Zachary arrived,

       Defendant spontaneously decided he felt like killing someone, and so he shot Zachary;

       or (2) Defendant did not attempt to rob Zachary, but instead he acted in concert with

       Tink to murder Zachary with malice, and Tink shot Zachary. The latter scenario

       contravenes any logical deduction to be had from any version of the evidence. The
                                           STATE V. WILSON

                                            2022-NCCOA-340

                                           Opinion of the Court



       former scenario is not much better, although it is the scenario that Defendant has

       asked this Court to accept on appeal in support of his argument:

                    Here, [Defendant]’s friend Travis testified that he chatted
                    with [Defendant] over Facebook in June 2017. [Defendant]
                    told Travis that he had shot and killed someone.
                    Additionally, a forensic pathologist testified that [Zachary]
                    died as the result of a gunshot wound. Viewed in the light
                    most favorable to [Defendant], this evidence would have
                    permitted a jury [] “rationally to find him guilty” of second-
                    degree murder. Evidence that [Defendant] intentionally
                    used a gun to kill [Zachary] was sufficient to establish
                    malice for second-degree murder. Thus, the trial court
                    erred by failing to instruct on second-degree murder.

       (Citations omitted).

¶ 37         The problem with this argument is that it asks us, and the jury, to ignore all

       of the State’s evidence indicating that, if Defendant did himself shoot Zachary, he did

       so during the course of an attempted robbery with a dangerous weapon. To hold

       otherwise would require this Court to accept what no rational juror could ever accept

       based on the evidence in the record. In order to accept Defendant’s argument, the

       jury would have to believe Defendant’s statements that he killed Zachary but

       disbelieve his statements and all of the other evidence indicating that he attempted

       to rob Zachary.4



             4  For example, Defendant called his girlfriend shortly after the crime occurred and
       told her that he had “just shot and robbed somebody.” Defendant now asks us to accept the
       possibility that the jury could believe only half of his statement—that he shot someone—but
                                           STATE V. WILSON

                                            2022-NCCOA-340

                                          Opinion of the Court



¶ 38         Moreover, “[a] defendant is not entitled to an instruction on a lesser included

       offense merely because the jury could possibly believe some of the State’s evidence

       but not all of it.” State v. Annadale, 329 N.C. 557, 568, 406 S.E.2d 837, 844 (1991)

       “Defendant cannot have it both ways. He cannot tell the jury that he was innocent

       of the crime” of attempted robbery “and that [his] inculpatory statements were not

       true and also demand to have the jury instructed on second-degree murder . . . based

       on portions of his inculpatory statements which [a]re favorable to him when taken

       out of context.” State v. Corbett, 339 N.C. 313, 336, 451 S.E.2d 252, 264 (1994). Such

       an unfounded “possibility of the jury’s piecemeal acceptance of the State’s evidence

       will not support the submission of a lesser included offense.” State v. Maness, 321

       N.C. 454, 461, 364 S.E.2d 349, 353 (1988) (citations omitted); see also Thomas, 350

       N.C. at 347, 476 S.E.2d at 506 (holding that a defendant charged with first-degree

       murder was not entitled to an instruction on second-degree murder because “the only

       evidence offered by [the] defendant to negate first-degree murder was his own

       testimony denying his involvement in the crime”).

¶ 39         Simply stated, “[a] defendant is entitled to have a lesser-included offense

       submitted to the jury only when there is evidence to support that lesser-included




       disbelieve the other half indicating that he attempted to rob Zachary. The jury would also
       have to believe that Defendant shot Zachary not because he was attempting to rob him, but
       because he abruptly decided to kill someone.
                                          STATE V. WILSON

                                           2022-NCCOA-340

                                          Opinion of the Court



       offense.” Thomas, 350 N.C. at 346, 476 S.E.2d at 505 (citation omitted); see also State

       v. Brewer, 325 N.C. 550, 577, 386 S.E.2d 569, 584 (1989) (stating that where “there is

       no positive evidence of a lesser offense[,] . . . the jury need only decide whether [the]

       defendant was the perpetrator of the crime charged” (citation omitted)). There is no

       evidence in this case to support a conviction of second-degree murder and an acquittal

       of felony murder. Defendant is not entitled to a new trial.

       D. Transfer Hearing

¶ 40         Defendant contends that “[t]he trial court erred by failing to order a

       discretionary transfer hearing because the juvenile petition only alleged that [he]

       committed second-degree murder[,] and a discretionary hearing was required as a

       matter of due process.” Defendant argues that “[t]he juvenile petition did not contain

       facts indicating that [he] committed first-degree murder and, so, a discretionary

       transfer hearing should have occurred as required under N.C. Gen. Stat. § 7B-2203.”

       Defendant requests that this Court remand “for a court to determine whether

       [Defendant’s] case warranted transfer under a discretionary scheme.” However,

       Defendant already had a transfer hearing in district court, and Defendant did not

       appeal the district court’s order to superior court as required by N.C. Gen. Stat. § 7B-
                                             STATE V. WILSON

                                              2022-NCCOA-340

                                            Opinion of the Court



       2603 (2017),5 so Defendant is not entitled to further review of this issue.

¶ 41          Juvenile petitions were filed alleging Defendant had committed a Class A

       felony in violation of N.C. Gen. Stat. § 14-17, as he “did unlawfully, willfully and

       feloniously . . . and of malice aforethought kill and murder Zachary Finch[,]” and a

       Class D felony in violation of North Carolina General Statute § 14-87, as he “did

       unlawfully, willfully and feloniously steal, take, and carry away another’s personal

       property[.]” The district court held a transfer hearing on 8 January 2018 and heard

       extensive arguments regarding the evidence against Defendant as well as the factors

       relevant to a discretionary transfer under N.C. Gen. Stat. § 7B-2203. See N.C. Gen.

       Stat. § 7B-2203 (2019). Defendant argued that the State’s evidence did not establish

       probable cause for first-degree murder, particularly a lack of evidence that Defendant

       was the shooter, and asked for the district court to find no probable cause for first-

       degree murder and to exercise its discretion to order that Defendant remain in

       juvenile court as to second-degree murder.           The district court entered an order

       regarding the transfer hearing on the same day finding “probable cause to believe

       that the juvenile committed . . . first degree murder G.S. 14-17 [and] robbery with a



       5 N.C. Gen. Stat. § 7B-2603 was amended in 2019, effective December 1, but both versions of
       the statute note that a juvenile must appeal a transfer from district to superior court. See
       generally N.C. Gen. Stat. § 7B-2603 (2021) (“[A]ny order transferring jurisdiction of the
       district court in a juvenile matter to the superior court may be appealed to the superior court
       for a hearing on the record. Notice of the appeal must be given in open court or in writing
       within 10 days after entry of the order of transfer in district court.”).
                                            STATE V. WILSON

                                                2022-NCCOA-340

                                            Opinion of the Court



       dangerous weapon G.S. 14-87.”              (Capitalization altered).   The district court

       determined that “[f]irst degree murder is a class A felony and the court is required to

       transfer the matter to superior court pursuant to NC Statute G.S 7B-2200.”

       (Capitalization altered). Again, a transfer order under N.C. Gen. Stat. §§ 7B-2201

       and 2203 must be appealed to superior court. This was properly reflected on the

       transfer form order, AOC-J-442, Rev. 12/17, noting “If the Transfer Order is appealed,

       use form AOC-G-115 to order a transcript of the juvenile proceeding transferred to

       superior court.” Defendant did not appeal the transfer order to superior court.

¶ 42          Defendant is not entitled to another transfer hearing, as he already had one,

       and, as the State notes, Defendant failed to appeal the transfer order and preserve

       this issue under N.C. Gen. Stat. § 7B-2603 (2017).6 See N.C. Gen. Stat. § 7B-2603(a)

       (“[A]ny order transferring jurisdiction of the district court in a juvenile matter to the

       superior court may be appealed to the superior court for a hearing on the record.

       Notice of the appeal must be given in open court or in writing within 10 days after

       entry of the order of transfer in district court.”). This argument is without merit.

                                         III.     Conclusion

¶ 43          For the foregoing reasons, we hold that Defendant received a fair trial, free




       6N.C. Gen. Stat. § 7B-2603 was amended in 2019, effective December 1, but both versions
       of the statute note that a juvenile must appeal a transfer from district to superior court.
       See generally N.C. Gen. Stat. § 7B-2603.
                                STATE V. WILSON

                                 2022-NCCOA-340

                                Opinion of the Court



from error.

      NO ERROR.

      Judge MURPHY concurs.

      Chief Judge STROUD concurs in part and dissents in part by separate opinion.
        No. COA20-108 – State v. Wilson


             STROUD, Chief Judge, concurring in part and dissenting in part.


¶ 44         While I concur with the majority’s analysis as to the denial of defendant’s

       challenge to a juror for cause, denial of defendant’s motion to suppress, and the trial

       court’s failure to order another transfer hearing, I write separately on the issue of the

       jury instruction because I believe the evidence supported an instruction for the lesser-

       included offense of second-degree murder, and therefore, I dissent from that portion

       of the majority’s opinion.

¶ 45         Defendant contends “[t]he trial court erred by failing to instruct the jury on

       second-degree murder because there was evidence that supported the instruction.”

       Before the trial court, defendant requested a second-degree murder instruction.

                           In State v. Millsaps, 356 N.C. 556, 572 S.E.2d 767
                    (2002), we comprehensively explained that when the
                    [S]tate proceeds on a first-degree murder theory of felony
                    murder only, the trial court must instruct on all lesser-
                    included offenses if the evidence of the underlying felony
                    supporting felony murder is in conflict and the evidence
                    would support a lesser-included offense of first-degree
                    murder. Conversely, when the [S]tate proceeds on a theory
                    of felony murder only, the trial court should not instruct on
                    lesser-included offenses if the evidence as to the underlying
                    felony supporting felony murder is not in conflict and all
                    the evidence supports felony murder.

       State v. Gwynn, 362 N.C. 334, 336, 661 S.E.2d 706, 707 (2008) (emphasis added)

       (citations, quotation marks, and brackets omitted); see State v. Thomas, 325 N.C. 583,

       594, 386 S.E.2d 555, 561 (1989) (“The next question is whether there is here evidence

       to support a conviction for involuntary manslaughter. Under North Carolina and
                                            STATE V. WILSON

                                             2022-NCCOA-340

                           Stroud, CJ., concurring in part and dissenting in part.



       federal law a lesser-included offense instruction is required if the evidence would

       permit a jury rationally to find defendant guilty of the lesser offense and acquit him

       of the greater. The test is whether there is the presence, or absence, of any evidence

       in the record which might convince a rational trier of fact to convict the defendant of

       a less grievous offense. Where the State’s evidence is positive as to each element of

       the offense charged and there is no contradictory evidence relating to any element, no

       instruction on a lesser-included offense is required. It is well settled that a defendant

       is entitled to have all lesser degrees of offenses supported by the evidence submitted

       to the jury as possible alternative verdicts. On the other hand, the trial court need

       not submit lesser-included degrees of a crime to the jury when the State’s evidence is

       positive as to each and every element of the crime charged and there is no conflicting

       evidence relating to any element of the charged crime.”) (first emphasis added) (second

       emphasis in original) (citations, quotation marks, and brackets omitted)); see also

       State v. Juarez, 369 N.C. 351, 357, 794 S.E.2d 293, 299 (2016) (noting second-degree

       murder as a lesser offense of first-degree murder). Here, the State proceeded only on

       a theory of first-degree murder, specifically felony murder, with the underlying felony

       being attempted robbery.

¶ 46         The State contends this issue was not preserved for appeal. But defendant

       requested an instruction on second-degree murder, and the trial court acknowledged

       it by stating to the State, “The Defendant has asked for second degree, voluntary, and
                                           STATE V. WILSON

                                            2022-NCCOA-340

                          Stroud, CJ., concurring in part and dissenting in part.



       involuntary. Do you want to say anything about those?” Thus, this issue is preserved

       and properly before us.

                   It is well-established that
                          the trial court must submit and instruct the
                          jury on a lesser included offense when, and
                          only when, there is evidence from which the
                          jury could find that the defendant committed
                          the lesser included offense. However, when
                          the State’s evidence is positive as to every
                          element of the crime charged and there is no
                          conflicting evidence relating to any element of
                          the crime charged, the trial court is not
                          required to submit and instruct the jury on
                          any lesser included offense. The determining
                          factor is the presence of evidence to support a
                          conviction of the lesser included offense.
                   Failure to so instruct the jury constitutes reversible error
                   not cured by a verdict of guilty of the offense charged.

       State v. Boozer, 210 N.C. App. 371, 377, 707 S.E.2d 756, 762 (2011) (citations,

       quotation marks, and brackets omitted).

¶ 47         Here, there was a conflict in the evidence regarding an element of felony

       murder. Viewed in the light most favorable to the State, the evidence of attempted

       robbery is substantial as defendant had Zachary come to a location of his choosing

       based on the lie that defendant was a father with his children on Father’s Day; he

       arrived with a gun and another individual with a gun whom he knew had a plan to

       rob Zachary. See State v. Van Trusell, 170 N.C. App. 33, 37, 612 S.E.2d 195, 198

       (2005) (“The essential elements of the crime of attempted robbery with a dangerous
                                              STATE V. WILSON

                                               2022-NCCOA-340

                             Stroud, CJ., concurring in part and dissenting in part.



       weapon are: (1) the unlawful attempted taking of personal property from another;

       (2) the possession, use or threatened use of a firearm or other dangerous weapon,

       implement or means; and (3) danger or threat to the life of the victim.” (citation and

       quotation marks omitted)).

¶ 48         But the State played defendant’s statement to the police for the jury, and in

       that statement, defendant denies multiple times that he planned to or attempted to

       rob Zachary.   Defendant stated several times in answer to questions about the

       robbery that his plan was only to sell the phone and that he opposed Tink’s plan to

       rob Zachary. Defendant said, “My plan was to sell the phone[,]”and, “[Tink] was like

       I want to rob him, I was like you ain’t got to rob him just sell him the phone[.]”

       Defendant was asked, “But then yall talked then what? One person isn’t gonna sell

       and one [] person gonna rob, does that make sense, when you guys go to do something

       together you[’re] either gonna sell or you[’re] gonna rob. Right? So, which one were

       you decided on when you met that man?” to which defendant responded, “Selling my

       phone.” The State even acknowledged the conflicting evidence when it stated to the

       jury in closing, “This statement that you have all seen and now heard, this is a made-

       up fantasy story. There was never going to be and there never was any intent to sell

       a phone out there.”

¶ 49         For purposes of review of defendant’s request for an instruction on second-

       degree murder, this Court must consider whether “all” the evidence supports the
                                     STATE V. WILSON

                                      2022-NCCOA-340

                    Stroud, CJ., concurring in part and dissenting in part.



underlying felony of felony murder. Gwynn, 362 N.C. at 336, 661 S.E.2d at 70. In

other words, if any of the evidence supports that defendant did not attempt to rob

Zachary, a lesser offense instruction should have been provided. See generally id.

Here, defendant’s repeated statements regarding a lack of intent to rob or actual

robbery support the request for the instruction on second-degree murder. A thorough

reading of defendant’s statement leaves factual questions about what exactly

defendant thought would happen when he was armed and took another armed

individual with him whom he knew had an intent to rob with him to meet Zachary;

any reasonable adult considering the situation would likely know something more

was going to occur than just selling the phone. Yet, defendant was not a reasonable

adult; he was a 15-year-old who plainly, throughout his statement, seemed to believe

Tink could talk a big game, but he would not actually shoot anyone, even though he

was armed. According to defendant, Tink was always armed, but he apparently did

not shoot people every day, and defendant -- who also had a gun -- intended only to

sell the phone. This conflicting evidence presents a question of credibility and weight

of the evidence which must be resolved by a jury. See generally Thomas, 325 N.C. at

594, 386 S.E.2d at 561. Because the State chose to proceed only on the theory of

felony murder based upon the felony of attempted robbery, any conflicting evidence

of the robbery also brings the murder into question. See generally Gwynn, 362 N.C.

at 336, 661 S.E.2d at 707.
                                            STATE V. WILSON

                                             2022-NCCOA-340

                           Stroud, CJ., concurring in part and dissenting in part.



¶ 50         Thus, while viewed in the light most favorable to the State, the evidence

       demonstrates an attempted robbery, defendant’s own statements that he had no plan

       to rob Zachary and that he took no steps to rob Zachary is conflicting evidence as to

       the underlying felony of attempted robbery. See Gwynn, 362 N.C. at 336, 661 S.E.2d

       at 707. But of course, this Court does not view the evidence in the light most favorable

       to the State for issues regarding jury instructions on lesser-included offenses; instead,

       we view the evidence in the light most favorable to defendant. See State v. Brichikov,

       2022-NCCOA-33, ¶ 1, 869 S.E.2d 339, 341 (“A defendant is entitled to a jury

       instruction on a lesser included offense when the evidence, viewed in the light most

       favorable to the defendant, could support a jury verdict on that lesser included

       offense.”). But the majority is viewing the evidence in the light most favorable to the

       State and resolving issues of credibility and weight against the defendant. On appeal,

       this Court cannot make its own determinations of credibility or weigh the evidence,

       but rather must consider whether there was any evidence that is “in conflict” “as to

       the underlying felony[.]” See Gwynn, 362 N.C. at 336, 661 S.E.2d at 707. Indeed,

       some evidence was “in conflict[,]” and I cannot say that “all” of the evidence supports

       the underlying felony of attempted robbery. Id. The issue is not, as the majority

       frames it, if we believe defendant’s story, but rather if the jury might have believed

       it. It is important to note the jury acquitted defendant on the count of conspiracy to

       commit robbery with a firearm, so it appears the jury believed at least some of
                                            STATE V. WILSON

                                             2022-NCCOA-340

                           Stroud, CJ., concurring in part and dissenting in part.



       defendant’s account of events or was not fully convinced by the State’s evidence

       regarding a plan to commit robbery. If given the option to convict on second-degree

       murder, I cannot say for certain what the jury would have determined.

¶ 51         The State contends that because the jury convicted defendant of attempted

       robbery it cannot be prejudicial that defendant did not receive a second-degree

       murder instruction. In other words, upon finding defendant guilty of attempted

       robbery, the felony murder conviction naturally followed and was the required

       verdict. But as explained in Thomas, “That the State elected to prosecute defendant

       solely on a felony murder theory does not abrogate defendant’s entitlement to have

       the jury consider all lesser-included offenses supported by the indictment and raised

       by the evidence.” Thomas, 325 N.C. at 591, 386 S.E.2d at 559–60. This is because,

       “in a case in which one of the elements of the offense charged remains in doubt, but

       the defendant is plainly guilty of some offense, the jury is likely to resolve its doubts

       in favor of conviction.” Id. at 599, 386 S.E.2d at 564.

                           The United States Supreme Court has expounded on
                    the importance of permitting the jury to find a defendant
                    guilty of a lesser included offense supported by the
                    evidence by noting that the doctrine aids both the
                    prosecution and the defense. Beck v. Alabama, 447 U.S.
                    625, 100 S.Ct. 2382, 65 L.Ed.2d 392. It aids the prosecution
                    when its proof may not be persuasive on some element of
                    the greater offense, and it is beneficial to the defendant
                    because it affords the jury a less drastic alternative than the
                    choice between conviction of the offense charged and
                    acquittal. The Supreme Court has also expressed concern
                                            STATE V. WILSON

                                             2022-NCCOA-340

                           Stroud, CJ., concurring in part and dissenting in part.



                    that in a case in which one of the elements of the offense
                    charged remains in doubt, but the defendant is plainly
                    guilty of some offense, the jury is likely to resolve its doubts
                    in favor of conviction despite the existing doubt, because the
                    jury was presented with only two options: convicting the
                    defendant or acquitting him outright. Keeble v. United
                    States, 412 U.S. 205, 212–213, 93 S.Ct. 1993, 1997–98, 36
                    L.Ed.2d 844, 850 (1973) (emphasis in original).
                           We share this concern in this case. While some
                    reasonable doubt could have existed regarding whether
                    defendant acted in concert with Brewer when he fired at
                    the Calhoun residence, given the conflicting evidence on
                    this aspect of the case, almost all the evidence points to
                    some criminal culpability on defendant’s part. It was
                    important, therefore, that the jury be permitted to consider
                    whether defendant was guilty of the lesser included offense
                    of involuntary manslaughter and not be forced to choose
                    between guilty as charged or not guilty.

       Id. (emphasis added) (citations, quotation marks, and ellipses omitted).

¶ 52         Here too, where “one of the elements of the offense charged remains in doubt,

       but the defendant is plainly guilty of some offense, the jury is likely to resolve its

       doubts in favor of conviction despite the existing doubt, because the jury was

       presented with only two options: convicting the defendant or acquitting him outright.”

       Id. Furthermore, in this case, the jury found defendant not guilty of conspiracy to

       commit robbery with a firearm but guilty of attempted robbery with a firearm,

       indicating they believed defendant did not conspire with Tink to rob Zachary, as

       defendant repeatedly stated during the questioning by officers.               Thus, without an

       instruction on second-degree murder, the jury’s only options were to “convict[ ] the
                                           STATE V. WILSON

                                            2022-NCCOA-340

                          Stroud, CJ., concurring in part and dissenting in part.



       defendant or acquit[ ] him outright.” Id. Thus, in accord with Thomas, I would hold

       defendant must receive a new trial. See Thomas, 325 N.C. 583, 386 S.E.2d 555.

¶ 53         Therefore, I concur in part and dissent in part.